Title: To Benjamin Franklin from David Hartley: Two Letters, 24 June 1779
From: Hartley, David
To: Franklin, Benjamin


I.
My Dear Friend
London June 24 1779
I shall hope soon to have an opportunity of writing to you by a private hand, & shall defer what I have to say till that opportunity. In the mean time let me only tell you that I am still of the same opinion that I have always held that there is not yet any alienation between the nations of GB & NA. I think likewise that what has passed in the way of feeling pulses for negotiation may in the end do good as laying a foundation wch by way of reference may be a line for some approximation towards peace in some more fortunate hour. This is a point wch I will never lose sight of. I hope that our Consultations may some day or other meet with better success. Yrs. &c
DH
 
II.
Dear Sir,
Lond June 24 1779
Another Cargo of prisoners for exchange is either sailed or under orders from Portsmouth, viz Forton prison, to Nantes— You writ me word that your Agent at Nantes wd keep up directly a correspondence with The Commissioners of Sick and Hurt on Towerhill London. That is what they desire, for the sake of expedition. I believe they are worried by reports. I believe some of the prisoners returned have reported that they dont believe that there are many more prisoners in the neighbourhood of Nantes. Then the Commrs. write to me, being apprehensive of losing their labour by going to Nantes, or of staying there a long time to collect prisoners from a distance. I have prevailed with them to dispense with these doubts, and to send another cargo to Nantes. If your agent wd keep up a correspondence himself all these little doubts & embarrassments wd be avoided. Let him send returns of numbers now & then and say by such or such a time I cd exchange 100 or 200 or 300, for now that we have made a beginning, I think the Commissioners wd be willing to sweep away greater Numbers then 100 at a time, if they had a specific certainty to depend upon.— So much for this, I am moreover desired to propose to you again Morlaix, if approved by the french Ministry, & I confess I do not see what reason can obstruct such a proposition. I was desired to suggest to you at the same time, whether the french prisoners might be exchanged at the same place, combining the two sets of prisoners; and Morlaix to be the general entrepôt. One Agent there might correspond with our Commissioners & dispatch business quickly.— I am commissioned to consult with you likewise about the exchange of prisoners wch you have in Spain. As you know the Circumstances of place & Numbers, Pray give me your thoughts & propositions upon that Subject.— Dont let us quit the exchange at Nantes till we can be fully arranged for Morlaix, wch wd be infinitely more convenient if consented to by the french Ministry. Your affecte
DH
To Dr Franklin.
